Title: From Thomas Jefferson to University of Virginia Faculty, 7 April 1826
From: Jefferson, Thomas
To: University of Virginia Faculty

 GentlemenMonticello
Apr. 7. 26.Your several communications intended for the board of Visitors of the University, together with your Journal, were duly laid before them at their late meeting on the 4th instant, and respectfully considered. The subject of Diplomas and premiums for literary merit, which presented itself at the composition of the original code of regulations was but little attended to at that moment. it was known that some time must elapse before it would be called for, within which we counted on recieving the aid of the Professors, not then in place. the imperfect provision then sketched is therefore now referred to the Faculty with a request that they will consider it and propose such alterations as they may deem expedient. a copy of the resolution of the Rector and Visitors is herein inclosed.The 2d of the inclosed resolutions is communicated for your information only. the subject is beyond the legal powers of the board, and is therefore referred to a committee composed of such of our members as are also members of the legislature. Other proceedings, on your recommendations, necessary to be made known to persons generally, connected with the University, are communicated to the Proctor, with instructions to make and deliver a fair copy to the Faculty, in the hope they will be so kind as to read them, each to his class, as the readiest means of their promulgation.There are still some other articles, which being of the character of permanent enactments, will within a few days be committed to the press, and make a part of our permanent Code.Be pleased to accept the assurance of my friendly esteem and high respect.Th: Jefferson Rector